DETAILED ACTION
This office action is in response to communication filed on 07/26/2021. Claims 1, 4, 7, 8-10 have been amended. Claim 3 has been canceled. Claim 11 has been added. Claims 1-2 and 4-11 are pending on this application.

Allowable Subject Matter
Claims 1-2 and 4-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art Chang Pub. No. 2018/0269893.
Fig. 1 of Chang discloses a successive approximation register analog-to-digital converter (10), comprising; an N-bit (1-4 bit of 220 and fifth bit of 210 represented capacitive elements in 210) capacitive digital-to- analog converter (200) that includes including a plurality of capacitive elements (211-215 and 221-224), wherein N is an integer greater than or equal to 5 (one to fourth bit of bit of 220 and fifth of 210), a plurality of first capacitive elements (212 and 213) of the plurality of capacitive elements (211-215 and 221-224) have total capacity (total capacitance 12C of 212 and 213) that corresponds corresponding to total capacity (12C) of a plurality of second capacitive elements (221 and 222 ) of the plurality of capacitive elements (211-215 and 221-224), the plurality of second capacitive elements (221 and 222) correspond corresponding to one of a whole (4 bits 221-224) or a portion (2 bits) of first to (N-1)-th bits (first to 4 bits of 220), and the plurality of first capacitive elements (212 and 213) do not correspond to the first to (N- 1)-th bits (first to fourth bit of 220).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: a controller configured to: control switching of coupling between the capacitive element array and a plurality of voltage lines via the switch element array; and Page 2 of 11Application No. 16/959,775 Reply to Office Action of May 26, 2021 output inverted signals of first control signals as second control signals for a plurality first switch 
With respect to claim 9, in addition to other elements in the claim, prior art considered individual or combination does not teach: the one second capacitive element is included in first to (N-1)-th bits, and the one first capacitive element corresponds to at least one bit other than the first to (N-1)-th bits; and a controller configured to: control switching of coupling between the capacitive element array and a plurality of voltage lines via the switch element array; and output of first control signals as a second control signal for a first switch element of the switch element array that correspond to the one first capacitive element, wherein the first control signals is for a second switch element of the switch element array that correspond to the one second capacitive element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

08/02/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845